10-3500-ag
    Dong v. Holder

                                                                                  BIA
                                                                         A076 505 252
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 11 th day of August, two thousand eleven.

    PRESENT:
             REENA RAGGI,
             RICHARD C. WESLEY,
             GERARD E. LYNCH,
                Circuit Judges.
    _________________________________________
    GING RUI DONG,
             Petitioner,
                     v.                                       10-3500-ag
                                                              NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _________________________________________

    FOR PETITIONER:                Gary J. Yerman, New York, New York.
    FOR RESPONDENT:                Tony West, Assistant Attorney
                                   General; Terri J. Scadron, Assistant
                                   Director; Greg D. Mack, Senior
                                   Litigation Counsel, Office of
                                   Immigration Litigation, United
                                   States Department of Justice,
                                   Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED that the petition for review
is DENIED.

    Petitioner Ging Rui Dong, a native and citizen of the
People’s Republic of China, seeks review of the August 12,
2010, decision of the BIA denying his motion to reopen.         In

re Ging Rui Dong, No. A076 505 252 (B.I.A. Aug. 12, 2010).
We assume the parties’ familiarity with the underlying facts

and procedural history of the case.

    The BIA’s denial of Dong’s motion to reopen as untimely

was not an abuse of discretion.   See Kaur v. BIA, 413 F.3d
232, 233 (2d Cir. 2005).   A motion to reopen generally must

be filed no later than 90 days after the date on which the

final administrative decision has been rendered in the

proceedings sought to be reopened.    8 U.S.C.

§ 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).     There is no
dispute that Dong’s 2010 motion was untimely, as the final
administrative decision was issued in 2002.      See 8 U.S.C.

§ 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2). However, the
time and number limitations do not apply to a motion to
reopen if it is “based on changed circumstances arising in

the country of nationality or in the country to which
deportation has been ordered, if such evidence is material

                              2
and was not available and could not have been discovered or

presented at the previous hearing.”   8 C.F.R.
§ 1003.2(c)(3)(ii); see also 8 U.S.C. § 1229a(c)(7)(C)(ii).

    Dong contends that his new practice of Christianity in

the United States constitutes changed circumstances.     As the
BIA noted, Dong’s baptism into the Christian faith, which
occurred in 2009 in the United States, reflects a self-
induced change in personal circumstances and therefore does

not exempt his motion from the applicable bars.     See Wei

Guang Wang v. BIA, 437 F.3d 270, 273-74 (2d Cir. 2006); Yuen

Jin v. Mukasey, 538 F.3d 143, 155 (2d Cir. 2008).

    Dong also argues that he demonstrated changed country

conditions by submitting evidence that conditions for

Christians in China worsened in 2008, and that the BIA

abused its discretion by overlooking this evidence.

However, the BIA referenced this evidence in its decision,
and its acknowledgment was sufficient.   See Jian Hui Shao v.
Mukasey, 546 F.3d 138, 169 (2d Cir. 2008) (noting that the

BIA does not need to expressly parse or refute every piece

of evidence submitted by the petitioner); Xiao Ji Chen v.
U.S. Dep’t of Justice, 471 F.3d 315, 337 n.17 (2d Cir. 2006)
(“[W]e presume that an IJ has taken into account all of the

evidence before him, unless the record compellingly suggests
otherwise.”).

                             3
    The BIA’s determination that the evidence failed to

demonstrate changed country conditions is supported by
substantial evidence.   See Jian Hui Shao, 546 F.3d at 169.
While the background materials submitted by Dong show a

continued repression of Christians who worship in
unregistered churches, and continued strict regulation of
the registered churches, they do not show a worsening of

conditions for Christians in China, particularly as much of
the evidence is focused on the level of persecution in

Beijing around the time of the 2008 Olympics.

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of
removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              4